USCA11 Case: 17-10473      Date Filed: 07/22/2021    Page: 1 of 2



                                                                       [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                         _________________________

                                No. 17-10473
                         _________________________


UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                     versus

TERIN MOSS,

                                                             Defendant - Appellant.

                        __________________________

               On Appeal from the United States District Court for
                       the Southern District of Georgia
                       __________________________

BEFORE: WILLIAM PRYOR, Chief Judge, WILSON, MARTIN, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
BRASHER and ANDERSON, Circuit Judges.

BY THE COURT:

      As the issues for which this Court granted rehearing en banc in this appeal

have been resolved by the Supreme Court’s opinion in Borden v. United States, 593
          USCA11 Case: 17-10473         Date Filed: 07/22/2021   Page: 2 of 2



U.S. ___, 141 S.Ct. 1817, (2021), we hereby VACATE this Court’s July 15, 2019,

Order granting rehearing en banc, and REINSTATE the panel’s opinion previously

issued on April 4, 2019.

      To the extent this Order may reinstate Appellee’s petition for panel rehearing,

that petition is referred to the panel for resolution.




                                            2